Citation Nr: 0213046	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  02-04 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to January 31, 2000, 
for the payment of additional compensation for dependents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Chicago, Illinois, 
Department of Veterans Affairs (VA) Regional Office (RO).

In a December 2001 rating decision, the RO granted service 
connection for a low back disability, evaluated as 20 percent 
disabling and denied increased ratings for shell fragment 
wound of the right dorsal region and fibrous pleuritis.  The 
veteran filed a notice of disagreement in February 2002 and a 
statement of the case was issued in April 2002.  At his July 
2002 travel board hearing, the veteran submitted a statement 
wherein he indicated that he was aware of the one-year time 
period for perfecting an appeal regarding these issues.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In November 1967, the veteran filed VA Form 21-526e, 
Veteran's Application for Compensation or Pension at 
Separation from Service, wherein he noted that he was married 
and had one child under age 18.  

3.  A June 1968 rating decision granted service connection 
for disabilities with a combined percentage evaluation of 40 
percent from November 23, 1967.  No additional compensation 
was awarded for the veteran's dependents.  

4.  Effective October 1, 1978, Public Law 95-479 amended 38 
U.S.C.A. § 315 (now numbered 38 U.S.C.A. § 1115) to provide 
additional compensation for dependents for any veteran with 
service-connected disabilities rated not less than 30 
percent.

5.  In a statement received on January 31, 2001, the veteran 
inquired about entitlement to additional compensation for 
dependents.  

6.  In June 2001, the veteran's disability compensation was 
amended to include additional benefits for his spouse, 
effective February 1, 2000.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 31, 
2000 for additional compensation benefits for dependents have 
not been met.  38 U.S.C.A. §§ 1115, 5110, 5111 (West 1991); 
38 C.F.R. §§ 3.114, 3.155, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board further notes that in Bernklau, supra., the Federal 
Circuit stated:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 WL 
733978, at 7 (Fed. Cir. Apr. 24, 2002), [*23] 
"that section 3(a) of the VCAA, unlike 
section 4, was not intended to be given 
retroactive effect." That decision was 
plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before the 
law was enacted, and must alter the outcome 
accordingly.' (Citations omitted.)  But the 
Supreme Court has also held repeatedly that 
federal legislation is to be construed to 
avoid retroactivity unless we can discern 
clear congressional intent for that result. 
See, e.g., Landgraf  [v. USI Film Products, 
511 U.S. 211 (1995)] at 270 ("Since the 
early days of this Court, we have declined to 
give retroactive effect to statutes burdening 
private rights unless Congress had made clear 
its intent."); Bowen v. Georgetown Univ. 
Hosp., 488 U.S. 204, 208, 102 L. Ed. 2d 493, 
109 S. Ct. 468 (1988) ("Congressional 
enactments and administrative rules will not 
be construed to have retroactive effect 
unless their language requires this 
result."). And the Court has emphasized that 
"the standard for finding such unambiguous 
direction is a demanding one. 'Cases where 
this Court [i.e., the Supreme Court] has 
found truly 'retroactive' effect adequately 
authorized by statute have involved statutory 
language that was so clear that it could 
sustain only one interpretation.'" (Citations 
omitted.) (Emphasis added.)

The Board finds that this language would appear to challenge 
the viability of Karnas, supra., and its progeny.  For 
purposes of this decision, however, the Board will continue 
to follow Karnas.
 
The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the March 2002 Statement of the Case (SOC), the 
veteran was provided notice of the information or evidence 
necessary to substantiate the claim on appeal.  The SOC also 
notified the veteran of the pertinent laws and regulations, 
as well as his due process rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  The veteran has not 
identified any outstanding evidence that would support his 
claim.  

The record reflects that the veteran received detailed 
information as to not only what evidence was required to 
substantiate the claim, but also as to the obligations of VA 
and the veteran in obtaining evidence.  In this regard, the 
Board particularly notes that the March 2002 SOC advised him 
of the evidence or information that VA would obtain and the 
evidence or information he needed to submit.  Moreover, given 
the very narrow factual and legal questions presented here, 
and the veteran's acknowledgment that he did not file a claim 
after October 1, 1978, and before January 31, 2001 for 
additional compensation for dependents, it is clear that 
there is no evidence that could substantiate the claim.  
Hence, the Board concludes that the correspondence discussed 
above demonstrates compliance with VA's notification 
requirements to the extent required by law.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

Since the veteran has already been informed of the evidence 
needed to substantiate his claim and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believe need be taken.  Therefore, there is no prejudice 
to the veteran in the Board proceeding to adjudicate the 
merits of the claim.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Factual Background

In November 1967, the veteran filed VA Form 21-526e, 
Veteran's Application for Compensation or Pension at 
Separation from Service, wherein he noted that he was married 
and had one child under age 18.  

A June 1968 rating decision granted service connection for 
disabilities with a combined percentage evaluation of 40 
percent from November 23, 1967.  No additional compensation 
was awarded for the veteran's dependents.  

Effective October 1, 1978, Public Law 95-479 amended 38 
U.S.C.A. § 315 (now numbered 38 U.S.C.A. § 1115) to provide 
additional compensation for dependents for any veteran with 
service-connected disabilities rated not less than 30 
percent.  Prior to the enactment of this legislation a 
combined disability rating of not less than 50 percent was 
required for entitlement to additional compensation for 
dependents.  See 38 U.S.C.A. § 315 (1976).

In a statement received on January 31, 2001, the veteran 
inquired about entitlement to additional compensation for 
dependents.  A VA Form 21-686c, Declaration of Status of 
Dependents, was submitted in May 2001.  

In June 2001, the veteran's disability compensation was 
amended to include additional benefits for his spouse, 
effective from February 1, 2000.  

At his July 2002 travel board hearing, the veteran maintained 
that he should be entitled to an earlier effective date 
because he noted on his original claim for service connection 
that he was married and had a child.  He stated that VA was 
aware of this fact when the law changed in 1978 and should 
have automatically included additional compensation for his 
dependents.  He indicated that he spoke to someone at VA 
after 1978 about applications for scholarships for his 
children.  He acknowledged though that he had not submitted 
any claim for additional benefits prior to January 2001.  See 
July 2002 hearing transcript.  

Analysis

Prior to October 1, 1978, the governing law provided that a 
veteran whose disability was rated not less than 50 percent 
was entitled to additional compensation for dependents.  See 
38 U.S.C. § 315 (1976).  Effective October 1, 1978, Pub. L. 
No. 95-479 provided that additional compensation would be 
payable to veterans with a combined disability evaluation of 
30 percent or more for their dependents.  38 U.S.C.A. § 1115.  
The Board notes that the veteran's combined disability rating 
(40 percent) did not meet the minimum statutory requirement 
for additional compensation for dependents that was in effect 
prior to October 1, 1978.  

The Court has previously held that 38 U.S.C.A. § 7722 imposes 
on VA an affirmative duty to notify individuals of their 
potential eligibility for VA benefits.  See Smith v. 
Derwinski, 2 Vet. App. 429, 432 (1992).  In conjunction with 
the implementation of Pub. L. No. 95-479, the Department of 
Veterans Benefits (DVB) provided instructions to RO's to send 
notification of potential eligibility for a spousal increase 
to all veterans with 30 through 49 percent disability 
ratings.  DVB Circular 21-78-10, Implementation of Public Law 
95-479 (October 18, 1978).  The Court has held that the duty 
to notify the veteran of potential eligibility is met if the 
evidence shows that a notice was sent, regardless of whether 
the veteran actually received the notice.  See Gold v. Brown, 
7 Vet. App. 315 (1995) (in the absence of clear evidence to 
the contrary, the courts presume that public officials have 
properly discharged their duties).

In the case now on appeal, there is no evidence of record 
showing that a notice was sent to the veteran as required in 
DVB Circular 21-78-10.  This issue, however, is not 
determinant of whether the veteran is entitled to a 
retroactive increase for dependents.  If the payment of 
additional compensation is due to a change in the law or 
administrative issue, the effective date of the increase 
shall be fixed in accordance with the facts but shall not be 
earlier than the date of the change in the law.  In no event 
shall the increase be retroactive for more than one year from 
the date of application for the increase or the date of 
administrative determination, whichever is earlier.  38 
U.S.C.A. § 5110(g).  If the claim is reviewed at the request 
of the claimant more than one year after the effective date 
of the law, benefits may be authorized for a period of one 
year prior to the date of receipt of the request.  38 C.F.R. 
§ 3.114(a)(3).

The Court has held that the language of 38 U.S.C.A. § 5110(g) 
and 38 C.F.R. § 3.114(a)(3) is explicit in preventing an 
award of retroactive benefits beyond the one year period.  
See McCay v. Brown, 8 Vet. App. 378, 382 (1995).  The VA 
Office of General Counsel, however, has also determined that 
a failure by VA to provide the notice required by 38 U.S.C.A. 
§ 7722 may not create a basis for awarding retroactive 
benefits in a manner inconsistent with express statutory 
authority.  VA O.G.C. Prec. Op. No. 17-95 (June 21, 1995).  
Precedent opinions of the chief legal officer of the 
department are binding upon the Board.  38 U.S.C.A. §  
7104(c) (West 1991).  In McCay, 8 Vet. App. at 382, the Court 
also held that the language of 38 C.F.R. § 3.114(a)(3) was 
explicit in requiring the award of benefits effective for one 
year prior to the date of the request.  

While the Board is highly sympathetic to the veteran's 
arguments, the Board is a forum of law not equity.  38 
U.S.C.A. § 7104 (West 1991).  The law binding the Board 
includes the precedent opinion of the General Counsel that 
effectively bars the Board from awarding benefits based upon 
the apparent failure of the RO to follow DVB Circular 21-78-
10.  For these reasons the Board must reluctantly conclude 
that the veteran is not entitled to an effective date earlier 
than January 31, 2000, for additional compensation for 
dependents.   


ORDER

Entitlement to an effective date prior to January 31, 2000, 
for the payment of additional compensation for dependents is 
denied.


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

